Citation Nr: 1729602	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to an effective date earlier than December 12, 2003 for the grant of service connection for the low back disability. 

2. Entitlement to an initial rating in excess of 20 percent for the low back disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans' Affairs (VA) Appeals Management Center in Washington, DC.

The Veteran contends that he is unemployable due to his service-connected back disability; thus, the Board will take jurisdiction over his TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a service connection claim for his low back disability in November 1989.  The RO denied service connection in a March 1990 rating decision, which the Veteran timely appealed.

2. In June 1992, the Board denied the Veteran's service connection claim for a low back disorder.  This decision is final.

3. The Veteran subsequently filed to reopen his service connection claim for a low back disability on December 12, 2003.

4. In November 2009, the Board found that the June 1992 Board decision was final, granted the Veteran's claim to reopen, and remanded the issue of service connection for a VA examination.   

5. Based on the VA medical examiner's opinion, the RO granted service connection for the low back disorder and assigned December 12, 2003 as the effective date. 

6. For the entire initial rating period, the Veteran's low back disability was manifested by flexion to 45 degrees, at worst, pain, spasms, and guarding, but not ankylosis.  


CONCLUSIONS OF LAW

1. The June 1992 Board decision is final.  38 C.F.R. § 21.1100 (2016).

2. The criteria for an effective date earlier than December 12, 2003 for the grant of service connection for the low back disability have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.156 (2016).

3. The criteria for an initial rating in excess of 20 percent for the low back disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, the Veteran waived AOJ review of all evidence received after the most recent Supplemental Statement of the Case. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his low back disability.   He initially filed for service connection for a low back disability in November 1989 and his claim was denied by the RO in a March 1990 rating decision.  He filed a timely appeal that was subsequently denied by the Board in June 1992.  That decision is final.  See 38 C.F.R. § 20.1100 ("[A]ll Board decisions are final on the date stamped on the face of the decision.").   

The Veteran filed a request to reopen on December 12, 2003.  The RO denied his claim in October 2004 and he timely appealed.  In a November 2009 decision, the Board reopened the Veteran's claim and remanded the issue of service connection for a low back disorder for a VA examination.   Based on the VA examiner's opinion, the RO granted service connection and assigned December 12, 2003 as the effective date.  

The effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error (CUE) was committed in a prior decision or new and material evidence, in the form of relevant military records, was received after the final decision.  See 38 U.S.C.A. §§ 5110(i), 7111; 38 C.F.R. §§ 3.105, 3.156(c).  The Board finds, however, that the evidence does not raise the issue of CUE in the former Board decision.  Moreover, no new and material military records were associated with the claims file after June 1992.

Accordingly, the Veteran's claim will be governed by 38 C.F.R. § 3.400(q).  The evidence shows that the Veteran filed a claim to reopen service connection for a low back disability on December 12, 2003.  There is no correspondence associated with the claims file from the June 1992 Board decision to the December 2003 claim that could constitute an earlier claim to reopen.  The appropriate effective date is therefore December 12, 2003.  

Because the preponderance of the evidence is against the finding of an earlier effective date, the claim for an effective date earlier than December 12, 2003 is denied.

Higher Initial Rating for Lower Back Disability

The Veteran contends that he is entitled to a higher initial rating for his back disability, which is currently evaluated at 20 percent disabling under Diagnostic Code 5242.  He argues that his back affects his daily activities and renders him unemployable.  The Board finds, however, that he is not entitled to a higher initial rating for any period on appeal.

The Veteran's VA medical records are associated with the record and document regular treatment for low back pain and arthritis.  An August 2005 VA assessment revealed tenderness, but intact range of motion and no spasms or antalgic gait.  He underwent a physical evaluation for disability benefits in July 2005, which showed flexion to 50 degrees, and in November 2010, which revealed flexion to 50 degrees and spasms.  

The Veteran was afforded several VA examinations throughout the period on appeal.  In January 2010, initial range of motion testing showed flexion to 60 degrees, with objective evidence of pain at 45 degrees.  There was no additional loss of motion after repetitive use testing and no evidence of ankylosis.  In July 2011, initial range of motion testing showed flexion to 50 degrees with pain.  Repetitive use testing did not cause additional loss of motion, but the examiner noted pain, fatigue, and incoordination afterward.  The Veteran was afforded another spine examination in April 2016.  Initial range of motion testing showed flexion to 60 degrees with pain and repetitive use testing did not cause additional loss of motion.  There was evidence of guarding and muscle spasm resulting in abnormal gait but no evidence of ankylosis.  

In consideration of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent because the evidence does not show ankylosis or flexion to 30 degrees or less, the criteria necessary for a higher rating. 

The Board considered whether a higher disability rating is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, there is no question that the back disability has caused pain, which has restricted overall motion.  The medical evaluations show, however, that the pain produced, at worst, forward flexion to 45 degrees.  Importantly, the extent to which the Veteran's range of motion is limited by pain is already contemplated by the 20 percent rating.  Additionally, repetitive use testing did not produce additional limitation of motion during any examination.  

The Board also considered whether referral for an extraschedular rating is warranted for the initial period on appeal.  The Veteran's service-connected back disability is manifested by signs and symptoms such as back pain, guarding, muscle spasms, and limited range of motion.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  To the extent the Veteran argues that his back disability renders him unemployable, this argument is contemplated by the TDIU claim, which requires further development. 


ORDER

Entitlement to an earlier effective date is denied.

Entitlement to an initial rating in excess of 20 percent for the low back disability is denied.


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded for further development.  First, it is not entirely clear when the Veteran stopped working and whether he was engaged in marginal employment prior to his retirement.  On his initial VA Form 21-8940, filed in February 2011, the Veteran indicated that his service-connected disabilities began affecting his full-time employment in December 2007, when he became too disabled to work.  He also documented that he made approximately $1,057.00 per month.  Although the RO made several attempts to contact the Veteran's listed employer and obtain personnel records, neither the employer nor the Veteran provided relevant information. 

The Veteran submitted another VA Form 21-8940 in March 2016, in which he stated that his disabilities began affecting his full-time employment in 2005 and he became too disabled to work in 2008.  He did not provide his gross earnings per month.  Relevantly, the Veteran was determined disabled by SSA, effective December 21, 2007, but there are no earnings records associated with the available SSA records.  In an SSA Disability Report, however, the Veteran indicated that he became too disabled to work in November 2003.  It is thus unclear when the Veteran retired and whether he was marginally employed prior to that time.  

Second, the RO denied the Veteran's claim for a TDIU in an April 2012 rating decision, and the issue did not undergo any further development until the RO denied entitlement to a TDIU again in July 2016.  The Veteran did not receive notice from VA that the Board would take jurisdiction over the issue of entitlement to a TDIU.  As it would be potentially prejudicial to him for the Board to proceed at this time, a remand is the most appropriate action.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice on how to substantiate his claim for TDIU and ask him to fully complete VA Form 21-8940.  He should submit his income information for each year for the years 2003 to the present so VA can determine when he became unable to engage in gainful employment.

2. The RO should develop the TDIU claim as appropriate.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


